  Case 18-17992      Doc 42   Filed 12/14/18 Entered 12/17/18 07:30:57               Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )              BK No.:      18-17992
Milika S Worthy-Hunter                      )
                                            )              Chapter: 13
                                            )
                                                           Honorable Janet S. Baer
                                            )
                                            )              Kane
              Debtor(s)                     )

    ORDER MODIFYING THE PLAN POST CONFIRMATION AND SHORTEN NOTICE

        THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY and MOTION
TO SHORTEN NOTICE, the Court having jurisdiction and being advised in the premises, and due
notice having been given to all parties in interest,

  IT IS HEREBY ORDERED THAT:

  1. The Debtor's plan is modified post-confirmation by increasing the plan payment to $2,660 a
month, beginning November 2018 until the end of the plan;

  2. The new plan base is $158,000 and;

  3. Notice is shortened to 14 days.




                                                        Enter:


                                                                 Honorable Janet S. Baer
Dated: December 14, 2018                                         United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
